Citation Nr: 1316406	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to December 17, 2008 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from September 1955 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran seeks an effective date prior to December 17, 2008 for the grant of TDIU.  The Veteran's claim for TDIU was received on July 15, 2008.  In the January 2010 rating decision on appeal, the RO assigned an effective date of December 17, 2008, finding that the Veteran was eligible for TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a) (2012); however, the January 2010 rating decision did not make a finding as to whether referral to the evidence warranted referral to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) (2012). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In this case, the Veteran's claim for TDIU was received on July 15, 2008.  The combined rating percentage requirements of § 4.16(a) were initially met on December 17, 2008.  In the January 2010 rating decision on appeal, the RO assigned an effective date of December 17, 2008, finding that the Veteran was eligible for TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a).  The January 2010 rating decision concluded that the Veteran was not eligible for TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a) for the period prior to December 17, 2008, but did not make a finding as to whether referral to the evidence warranted referral to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b). 

The Veteran is now service connected for right shoulder strain and degenerative joint disease, but also for sensory radiculopathy of the right arm and hand, cervical spine degenerative joint disease, lumbar degenerative disease, tinnitus, left hip tendonitis, right hip tendonitis, and bilateral hearing loss.  For the period of claim for TDIU from July 15, 2008 to December 17, 2008, service connection was in effect for right shoulder strain and degenerative joint disease, sensory radiculopathy of the right arm and hand (from July 15, 2008), tinnitus, bilateral hearing loss, and cervical spine degenerative joint disease; service connection was not in effect for lumbar degenerative disease, left hip tendonitis, right hip tendonitis for the period from July 15, 2008 to December 17, 2008.   

In this case, there is evidence that the Veteran's service-connected disabilities rendered him unemployable prior to December 17, 2008.  In the TDIU claim received on July 15, 2008, the Veteran indicated that he last worked in 2003, and that he was unemployed due to his service-connected shoulder disability.  A VA examination in August 2008 showed that the Veteran reported that he was retired from his usual occupation in golf course maintenance.  The Veteran reported that he retired in 2003 because of shoulder problems.  A VA examination dated in October 2009 reflects that the Veteran reported that he retired in 2003 due to medical and physical problems with his back and neck.  

Based upon the foregoing, the Board finds evidence to suggest that the Veteran was unemployable prior to December 17, 2008 due to his service-connected disabilities.  The Board finds that the issue of entitlement to an earlier effective date for a  TDIU, for the period from July 15, 2008 to December 17, 2008, should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (providing for referral where combined rating percentages under 38 C.F.R. § 4.16(a) are not met).  In this case, the Veteran filed a claim for TDIU on July 15, 2008; therefore, the relevant period for consideration of eligibility for TDIU under 38 C.F.R. § 4.16(b) is from July 15, 2008 to December 17, 2008.  

Accordingly, the issue of entitlement to an earlier effective date for a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the Veteran's claim to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from July 15, 2008 to December 17, 2008.

2.  After the requested adjudication has been completed, the issue of entitlement to an earlier effective date than December 17, 2008 for TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

